Exhibit 10.3
 
May 5, 2010
Term Loan
 
AMENDMENT NO. 2 TO
CREDIT AGREEMENT




This Amendment No. 2 to Credit Agreement (this “Amendment”), dated effective as
of April 2, 2012, is entered into by and among the borrowing entities identified
on Schedule 1 attached hereto (jointly and severally, “Borrower”), DIVERSIFIED
RESTAURANT HOLDINGS, INC., a Nevada corporation, acting as “Borrowing Agent” for
Borrower, and RBS CITIZENS, N.A., a national banking association, and its
successors and assigns (“Lender”).


Capitalized terms used but not defined in this Amendment shall have the meanings
assigned to such terms in the Credit Agreement (as defined below).


Recitals


A.           The parties entered into a loan transaction under the terms and
conditions set forth in that certain Credit Agreement dated May 5, 2010, as
amended by that certain Amendment No. 1 to Credit Agreement dated June 7, 2011,
by and among Borrower and Lender (the “Credit Agreement”) and the other Loan
Documents (as such term is defined in the Credit Agreement);


B.           In connection with the Credit Agreement and the Loan Documents,
Borrower desires to refinance the outstanding amount due under the Credit
Agreement as well as pay off outstanding seller and shareholder notes; and


C.           Lender and each Borrower have agreed to further amend the Credit
Agreement to amend certain definitions in the Credit Agreement.


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties to this Amendment agree as follows:


1.           Amendments.


(a)            Sections 1(a) and 1(b) of the Credit Agreement are hereby deleted
in their entirety and replaced with the following:


“(a)           Amount of Loan.  Subject to the terms and conditions set forth in
this Agreement, Lender shall make a loan to Borrower in the maximum principal
amount of Sixteen Million and no/100 Dollars ($16,000,000.00 (the “Loan”), the
proceeds of which shall be disbursed by Lender to Borrower on the Closing
Date.  Borrower’s obligation to repay the Loan shall be evidenced by a
promissory note substantially in the form attached hereto as Exhibit B (the
“Note”), with a maturity date of April 2, 2019 (the “Maturity Date”).
 
(b)           Payments.  Borrower shall pay eighty-four (84) principal payments
in the amount of One Hundred Ninety Thousand Four Hundred Seventy-Six and 19/100
Dollars ($190,476.19) plus accrued interest, payable on or before the 2nd day of
each month, with the outstanding principal sum and all accrued and unpaid
interest on the Loan to be paid in full on the Maturity Date.  Borrower hereby
authorizes Lender to automatically deduct from RBS Citizens, NA deposit account
#450549176 of Borrower the amount of any payment due hereunder or under the
Note, including payments of interest, principal, and other sums.  If the funds
in the account are insufficient to cover any payment due to Lender, Lender will
not be obligated to advance funds to cover the payment.  Failure of Lender to
charge any account or to give any notice shall not affect the obligation of
Borrower to pay all amounts due hereunder or under the Note.”
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           A new Section 1(d) shall be added to the Credit Agreement to read
as follows:
 
“(d)           LIBOR Rate Interest.
 
(i)  Interest on the outstanding principal amount of the Loan, when classified
as a LIBOR Rate Loan, shall accrue during each LIBOR Interest Period at a rate
per annum equal to the sum of the Adjusted LIBOR Rate for such LIBOR Interest
Period plus the LIBOR Rate Margin and shall be due and payable on each Interest
Payment Date and on the Maturity Date, and shall be due and payable on each
Interest Payment Date and on the Maturity Date, with monthly principal payments
in the amount as set forth in a written payment schedule provided by Lender to
Borrower.  Interest shall be calculated for the actual number of days elapsed on
the basis of a 360-day year, including the first date of the applicable period
to, but not including, the date of repayment.
 
(ii)  Automatic Rollover of LIBOR Rate Loan.  Upon the expiration of a LIBOR
Interest Period, the LIBOR Rate Loan shall automatically be continued as a LIBOR
Rate Loan at the then applicable Adjusted LIBOR Rate and in an amount equal to
the principal amount of the expiring LIBOR Rate Loan less any Principal
Repayment Amount made by Borrower; provided, however, that no portion of the
outstanding principal amount of a LIBOR Rate Loan may be continued as a LIBOR
Rate Loan when any Event of Default has occurred and is continuing.  If any
Event of Default has occurred and is continuing (if Lender does not otherwise
elect to exercise any right to accelerate the Loan hereunder), the LIBOR Rate
Loan shall automatically be continued as a Prime Rate Loan on the first day of
the next Interest Period.
 
(iii)  Additional LIBOR Rate Terms Affecting the Loan.  Additional LIBOR Rate
terms affecting the Loan are set forth on Schedule 1(d)(iii) attached hereto and
made a part hereof.  Capitalized terms used and not defined in Schedule
1(d)(iii) shall have the meanings given to those terms in Section 10 of this
Agreement.”
 
(c)           Current Section 1(d) of the Credit Agreement is hereby deleted in
its entirety and shall be renumbered and replaced with the following:
 
“(e)           Use of Proceeds.  Borrower shall use the proceeds of the Loan to
(a) refinance the existing $6,000,000 development line of credit loan that
converted into three (3) separate term loans in the original principal amounts
of $1,676,000, $2,900,000 and $1,424,000 pursuant to that certain Development
Line of Credit Agreement dated May 5, 2010, by and among Borrower, Borrowing
Agent and Lender, as amended from time to time, (b) refinance the existing
$9,000,000 term loan pursuant to the Credit Agreement, (c) pay off a seller
note, (d) pay off shareholder notes and (e) pay swap breakage fees.  No amount
advanced under the Note shall be used for personal, family, or household
purposes.”
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Current Section 1(e) of the Credit Agreement is hereby renumbered
as Section 1(f).
 
(e)           Section 9(a) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:
 
“(a)           For each Property that is secured by a mortgage or similar
document, Borrower has provided to Lender copies of appraisals, surveys,
environmental reports, and title commitments and policies relating to such
Property in form acceptable to Lender in its sole discretion.”
 
(f)           Section 9(h) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:


“(h)           Governing Law.  This Agreement will be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts, without
reference to principles of conflicts of law.”
 
(g)           The following definitions in Section 10 of the Credit Agreement
are hereby deleted in their entirety and replaced with the following:


“Debt Service Coverage Ratio” means for the period in question, on a
consolidated basis for Borrower and all Affiliates, the calculation described as
a ratio of (i) (a) EBITDA, plus (b) pre-opening costs, less (c) cash taxes, less
(d) maintenance capital expenditures ($10,000 per store), less (e) distributions
divided by (ii) Interest Expense and Principal Payments of the
Indebtedness.  For purposes of this calculation, “Interest Expense and Principal
Payments of the Indebtedness” shall include payments under all loan arrangements
between Borrower and all Affiliates and its members/shareholders, whether now
existing or hereafter arising and whether or not reflected on Borrower’s
internal financial statements.


“Florida Entities” shall include Buckeye Group, LLC, Buckeye Group II, LLC, MCA
Enterprises Brandon, Inc., AMC North Port, Inc., AMC Riverview, Inc., AMC Ft.
Myers, Inc., AMC Lakeland, Inc. and any future entities affiliated with Borrower
organized or conducting business in the State of Florida.
 
“Lease Adjusted Leverage Ratio” as of any date means the ratio of (a) the sum of
(i) Funded Debt, adjusted for New Unit Development and (ii) Third Party Rent for
the twelve (12) month period ending on such date multiplied by eight (8),
divided by (b) the sum of (i) EBITDA, plus (ii) pre-opening costs, plus (iii)
Third Party Rent for the twelve (12) month period ending on such date.
 
 
 

--------------------------------------------------------------------------------

 
 

“LIBOR Margin” means:      
If the Lease Adjusted Leverage Ratio is greater than or equal to 5.00
3.4%
   
If the Lease Adjusted Leverage Ratio is greater than or equal to 4.50 but less
than 5.00
3.1%
   
If the Lease Adjusted Leverage Ratio is greater than or equal to 4.00 but less
than 4.50
2.75%
   
If the Lease Adjusted Leverage Ratio is less than 4.00
2.5%

 
(h)           The following definitions are hereby added to Section 10 of the
Credit Agreement:


“Adjusted LIBOR Rate” means, relative to a LIBOR Rate Loan, a rate per annum
determined by dividing (x) the LIBOR Rate for such LIBOR Interest Period by (y)
a percentage equal to one hundred percent (100%) minus the LIBOR Reserve
Percentage.


“Business Day” means:


(a)           any day which is neither a Saturday or Sunday nor a legal holiday
on which commercial banks are authorized or required to be closed in Boston,
Massachusetts;


(b)           when such term is used to describe a day on which a borrowing,
payment, prepayment or repayment is to be made in respect of a LIBOR Rate Loan,
any day which is (i) neither a Saturday or Sunday nor a legal holiday on which
commercial banks are authorized or required to be closed in New York City, and
(ii) a London Banking Day; and


(c)           when such term is used to describe a day on which an interest rate
determination is to be made in respect of a LIBOR Rate Loan, any day which is a
London Banking Day.
 
“Hedging Obligations” means, with respect to Borrower, all liabilities of
Borrower to Lender or any other Person under a Hedge Agreement.


“Interest Payment Date” means the last Business Day of each LIBOR Interest
Period or, in the case of Prime Rate Loans, any day on which a payment of
principal is due hereunder.


“LIBOR Interest Period” means, in the case of a LIBOR Rate Loan:


(i)           initially, the period beginning on (and including) the Closing
Date and ending on May 2, 2012 with respect to the Loan (the “Stub Period”); and
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           then, each period commencing on (and including) the last day of
the applicable Stub Period and ending on (but excluding) the day which
numerically corresponds to such date one month thereafter (or, if such month has
no numerically corresponding day, the last Business Day of such month); and
 
(iii)           thereafter, each period commencing on the last day of the next
preceding LIBOR Interest Period and ending one month thereafter;
 
provided, however, that
 
(a)           if Borrower has or may incur Hedging Obligations with Lender in
connection with the Loan, the LIBOR Interest Period shall be of the same
duration as the relevant period set under the applicable Hedge Agreement;
 
(b)           if such LIBOR Interest Period would otherwise end on a day which
is not a Business Day, such LIBOR Interest Period shall end on the next
following Business Day unless such day falls in the next calendar month, in
which case such LIBOR Interest Period shall end on the first preceding Business
Day; and
 
(c)           no LIBOR Interest Period may end later than the termination of
this Agreement.
 
“LIBOR Rate Loan” means the Loan for the period(s) when the rate of interest
applicable to the Loan is calculated by reference to the LIBOR Rate in the
manner set forth herein.


“LIBOR Reserve Percentage” means, relative to any day of any LIBOR Interest
Period, the maximum aggregate (without duplication) of the rates (expressed as a
decimal fraction) of reserve requirements (including all basic, emergency,
supplemental, marginal and other reserves and taking into account any
transitional adjustments or other scheduled changes in reserve requirements)
under any regulations of the Board of Governors of the Federal Reserve System
(the “Board”) or other governmental authority having jurisdiction with respect
thereto as issued from time to time and then applicable to assets or liabilities
consisting of “Eurocurrency Liabilities”, as currently defined in Regulation D
of the Board, having a term approximately equal or comparable to such Interest
Period.


“New Unit Development” shall mean, with respect to a new unit (new restaurant
location open for less than 12 months), an amount equal to the product of (a)
1.00 minus a fraction, the numerator of which is the number of months such new
unit has been in operation and the denominator of which is 12, times (b) the
amount of the Funded Debt for such new unit.
 
(i)           Exhibit A, Exhibit B and Exhibit C of the Credit Agreement are
hereby deleted in their entirety and replaced with Exhibit A, Exhibit B and
Exhibit C attached hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
(j)           Schedule 1, Schedule 2 and Schedule 3 of the Credit Agreement are
hereby deleted in their entirety and replaced with Schedule 1, Schedule 2 and
Schedule 3 attached hereto.
 
(k)           The new Schedule 1(d)(iii) attached hereto is hereby added to the
Credit Agreement.
 
3.           Representations and Warranties.  Each Borrower represents and
warrants that:


(a)           this Amendment has been duly authorized, executed and delivered on
behalf of Borrower, and this Amendment, together with each of the Loan Documents
constitutes the valid and legally binding agreement of Borrower, enforceable in
accordance with its terms, except as enforceability thereof may be limited by
bankruptcy, insolvency, reorganization or moratorium or other similar law
relating to creditors’ rights and by general equitable principles which may
limit the right to obtain equitable remedies (regardless of whether such
enforceability is considered in a proceeding in equity or at law);
 
(b)           the representations and warranties by each Borrower contained in
the Loan Documents are true, correct and complete in all material respects on
and as of the date hereof as though made on and as of the date hereof, except to
the extent such representations and warranties relate solely to an earlier date;
and
 
(c)           no Event of Default exists under the Loan Documents.
 
4.           Ratification.  Except as modified by this Amendment, the terms and
conditions of the Credit Agreement remain unchanged and in full force and
effect.  The Credit Agreement, the Loan Documents and all terms thereof and
obligations of Borrower thereunder shall remain in full force and effect and are
hereby ratified and confirmed.  Lender hereby preserves all of its rights
against Borrower, and Borrower hereby agrees that all such rights are ratified
for the benefit of Lender.  Nothing in this Amendment releases any right, claim,
lien, security interest or entitlement of Lender created by or contained in the
Credit Agreement or any Loan Document nor is Borrower or any other Person
released from any covenant, warranty or obligation created by or contained
therein.


5.           Entire Agreement.  This Amendment, together with the Loan
Documents, integrates all previous oral or written agreements, if any, between
the parties regarding the subject matter hereof and, together with the Loan
Documents, constitutes the complete and exclusive agreement between the parties
regarding the subject matter hereof.  The parties expressly agree that usage of
trade and course of dealing evidence may not be used to contradict, explain,
supplement, or in any way affect this Amendment and that no extrinsic evidence
may be offered to resolve an ambiguity in this Amendment or to introduce an
ambiguity into this Amendment.  This Amendment shall not create a course of
dealing between the parties.


6.           Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Amendment.




[Remainder of page intentionally left blank.]


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Lender and each Borrower has caused this Amendment to be
executed and delivered by an authorized officer as of the date first above
written.




LENDER:


RBS CITIZENS, N.A.,
a national banking association
 

By:   /s/      Christopher J. Wickles         Name: Christopher J. Wickles      
  Title:  Sr. Vice President        





[Signatures continue on next page.]
 
 
 

--------------------------------------------------------------------------------

 
 
BORROWER:


FLYER ENTERPRISES, INC.
ANKER, INC.
TMA ENTERPRISES OF NOVI, INC.
AMC GRAND BLANC, INC.
AMC PETOSKEY, INC.
AMC TROY, INC.
AMC FLINT, INC.
AMC PORT HURON, INC.
AMC CHESTERFIELD, INC.
AMC MARQUETTE, INC.
MCA ENTERPRISES BRANDON, INC.
AMC NORTH PORT, INC.
AMC RIVERVIEW, INC.
BERKLEY BURGERS, INC.
TROY BURGERS, INC.
ANN ARBOR BURGERS, INC.
AMC TRAVERSE CITY, INC.
BRIGHTON BURGERS, INC.
CASCADE BURGERS REAL ESTATE, INC.
CASCADE BURGERS, INC.
EAST LANSING BURGERS, INC.
BEARCAT ENTERPRISES, INC.
each, a Michigan corporation


TMA ENTERPRISES OF FERNDALE, LLC,
AMC WARREN, LLC,
BUCKEYE GROUP, LLC,
BUCKEYE GROUP II, LLC,
each, a Michigan limited liability company


AMC LAKELAND, INC.
AMC SARASOTA, INC.
AMC FT. MYERS, INC.
each, a Florida corporation
 

By:   /s/     David G. Burke         Name: David G. Burke         Title:  Chief
Financial Officer        


 
BORROWING AGENT:


DIVERSIFIED RESTAURANT HOLDINGS, INC.,
a Nevada corporation



By:   /s/     David G. Burke         Name: David G. Burke         Title:  Chief
Financial Officer        


 
 

--------------------------------------------------------------------------------

 
 
Entity Guarantors:
Each of the undersigned guarantors (each, a “Guarantor”) hereby acknowledges and
agrees to the terms of this Amendment, reaffirms that certain Guaranty from such
Guarantor to Lender in connection with the Loan Documents, and agrees that such
Guaranty shall continue unchanged and in full force and effect to guarantee the
payment and performance of the obligations of Borrower to Lender under the Loan
Documents, as the same may be further extended, restated, amended or otherwise
modified from time to time.


Diversified Restaurant Holdings, Inc.,
a Nevada corporation
 
AMC Group, Inc.
AMC Wings, Inc.
AMC Burgers, Inc.
Bagger Dave’s Franchising Corporation
each, a Michigan corporation



By:   /s/     David G. Burke         Name: David G. Burke         Title:  Chief
Financial Officer        






Individual Guarantor:
The undersigned guarantor (“Guarantor”) hereby acknowledges and agrees to the
terms of this Amendment, reaffirms that certain Personal Guaranty from Guarantor
to Lender in connection with the Loan Documents, and agrees that such Personal
Guaranty shall continue unchanged and in full force and effect to guarantee the
payment and performance of the obligations of Borrower to Lender under the Loan
Documents, as amended of even date herewith, as the same may be further
extended, restated, amended or otherwise modified from time to time.





 /s/    Michael Ansley   T. Michael Ansley  

 
 
 

--------------------------------------------------------------------------------

 


Exhibit A
 
 
n
Flyer Enterprises, Inc.

 
n
Anker, Inc.

 
n
TMA Enterprises of Novi, Inc.

 
n
AMC Grand Blanc, Inc.

 
n
AMC Petoskey, Inc.

 
n
AMC Troy, Inc.

 
n
AMC Flint, Inc.

 
n
AMC Port Huron, Inc.

 
n
AMC Chesterfield, Inc.

 
n
AMC Marquette, Inc.

 
n
MCA Enterprises Brandon, Inc.

 
n
AMC North Port, Inc.

 
n
AMC Riverview, Inc.

 
n
Berkley Burgers, Inc.

 
n
Troy Burgers, Inc.

 
n
Ann Arbor Burgers, Inc.

 
n
AMC Traverse City, Inc.

 
n
Brighton Burgers, Inc.

 
n
Cascade Burgers Real Estate, Inc.

 
n
Cascade Burgers, Inc.

 
n
East Lansing Burgers, Inc.

 
n
Bearcat Enterprises, Inc.

 
n
TMA Enterprises of Ferndale, LLC

 
n
AMC Warren, LLC

 
n
Buckeye Group, LLC

 
n
Buckeye Group II, LLC

 
n
AMC Lakeland, Inc.

 
n
AMC Sarasota, Inc.

 
n
AMC Ft. Myers, Inc.

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
FORM OF NOTE
 

$16,000,000.00 April 2, 2012

 
FOR VALUE RECEIVED, the borrowing entities identified on Exhibit A attached
hereto (jointly and severally, the “Borrower”), promise to pay to the order of
RBS Citizens, N.A., a national banking association (the “Lender”), the principal
sum of Sixteen Million and no/100 Dollars ($16,000,000.00) or such lesser amount
that is the aggregate unpaid principal amount of the Loan made by Lender to
Borrower pursuant to Article 1 of the Credit Agreement (as hereinafter defined),
in immediately available funds at the office of Lender, 28 State Street, Boston,
MA 02109, together with interest on the unpaid principal amount hereof at the
rates and on the dates set forth in the Credit Agreement.
 
Lender is hereby authorized to record based on the loan payment schedule
attached hereto, or to otherwise record in accordance with its usual practice
(including, without limitation in Lender’s electronic data processing system),
the date and amount of each advance and the date and amount of each interest and
principal payment hereunder.
 
This Note is issued pursuant to, and is entitled to the benefits of, the Credit
Agreement dated May 10, 2010, as amended by that certain Amendment No. 1 to
Credit Agreement dated June 7, 2011 and that certain Amendment No. 2 to Credit
Agreement dated of even date herewith (which, as it may be further amended or
modified and in effect from time to time, is herein called the “Credit
Agreement”), between Borrower and Lender, to which Credit Agreement reference is
hereby made for a statement of the terms and conditions governing this Note,
including the terms and conditions under which this Note may be prepaid or its
maturity date accelerated.  Capitalized terms used herein and not otherwise
defined herein are used with the meanings attributed to them in the Credit
Agreement.
 
FLYER ENTERPRISES, INC.
ANKER, INC.
TMA ENTERPRISES OF NOVI, INC.
AMC GRAND BLANC, INC.
AMC PETOSKEY, INC.
AMC TROY, INC.
AMC FLINT, INC.
AMC PORT HURON, INC.
AMC CHESTERFIELD, INC.
AMC MARQUETTE, INC.
MCA ENTERPRISES BRANDON, INC.
AMC NORTH PORT, INC.
AMC RIVERVIEW, INC.
BERKLEY BURGERS, INC.
TROY BURGERS, INC.
ANN ARBOR BURGERS, INC.
AMC TRAVERSE CITY, INC.
BRIGHTON BURGERS, INC.
CASCADE BURGERS REAL ESTATE, INC.
CASCADE BURGERS, INC.
EAST LANSING BURGERS, INC.
BEARCAT ENTERPRISES, INC.
each, a Michigan corporation
 
 
 

--------------------------------------------------------------------------------

 


TMA ENTERPRISES OF FERNDALE, LLC,
AMC WARREN, LLC,
BUCKEYE GROUP, LLC,
BUCKEYE GROUP II, LLC,
each, a Michigan limited liability company


AMC LAKELAND, INC.
AMC SARASOTA, INC.
AMC FT. MYERS, INC.
each, a Florida corporation


By:_______[DO NOT SIGN]________________
Name:                      David G. Burke
Title:           Chief Financial Officer




STATE OF __________________


COUNTY OF ________________




Acknowledged by David G. Burke, the Chief Financial Officer of Flyer
Enterprises, Inc., Anker, Inc., TMA Enterprises of Novi, Inc., AMC Grand Blanc,
Inc., AMC Petoskey, Inc., AMC Troy, Inc., AMC Flint, Inc., AMC Port Huron, Inc.,
AMC Chesterfield, Inc., AMC Marquette, Inc., MCA Enterprises Brandon, Inc., AMC
North Port, Inc., AMC Riverview, Inc., Berkley Burgers, Inc., Ann Arbor Burgers,
Inc., Troy Burgers, Inc., AMC Traverse City, Inc., Brighton Burgers, Inc.,
Cascade Burgers Real Estate, Inc., Cascade Burgers, Inc., East Lansing Burgers,
Inc., Bearcat Enterprises, Inc., AMC Lakeland, Inc., AMC Sarasota, Inc., AMC Ft.
Myers, Inc., Diversified Restaurant Holdings, Inc., and as the Manager of TMA
Enterprises of Ferndale, LLC, AMC Warren, LLC, Buckeye Group, LLC and Buckeye
Group II, LLC, before me on the _______ day of March, 2012.




Signature_________________________________


Printed name______________________________


Notary public, State of Michigan, County of ______
My commission expires______________________
Acting in the County of ______________________
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A to Note


 
n
Flyer Enterprises, Inc.

 
n
Anker, Inc.

 
n
TMA Enterprises of Novi, Inc.

 
n
AMC Grand Blanc, Inc.

 
n
AMC Petoskey, Inc.

 
n
AMC Troy, Inc.

 
n
AMC Flint, Inc.

 
n
AMC Port Huron, Inc.

 
n
AMC Chesterfield, Inc.

 
n
AMC Marquette, Inc.

 
n
MCA Enterprises Brandon, Inc.

 
n
AMC North Port, Inc.

 
n
AMC Riverview, Inc.

 
n
Berkley Burgers, Inc.

 
n
Troy Burgers, Inc.

 
n
Ann Arbor Burgers, Inc.

 
n
AMC Traverse City, Inc.

 
n
Brighton Burgers, Inc.

 
n
Cascade Burgers Real Estate, Inc.

 
n
Cascade Burgers, Inc.

 
n
East Lansing Burgers, Inc.

 
n
Bearcat Enterprises, Inc.

 
n
TMA Enterprises of Ferndale, LLC

 
n
AMC Warren, LLC

 
n
Buckeye Group, LLC

 
n
Buckeye Group II, LLC

 
n
AMC Lakeland, Inc.

 
n
AMC Sarasota, Inc.

 
n
AMC Ft. Myers, Inc.

 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-1image.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit C
FORM OF
COMPLIANCE CERTIFICATE




This certificate is given by ________________, the ______________ of
_____________ (“Borrower”) pursuant to Section 4 of the Credit Agreement dated
May 5, 2010 by and between Borrower and RBS Citizens, N.A. (as may be amended
from time to time, the “Credit Agreement”).  Capitalized terms used herein
without definition shall have the meanings set forth in the Credit Agreement.


The undersigned hereby certifies to Lender as follows:


 
(a)
All representations and warranties of Borrower in the Loan Documents are true
and correct in all material respects as of the date hereof.



 
(b)
Borrower is in compliance in all material respects with all of its obligations,
duties and covenants under the Loan Documents.



 
(c)
No event has occurred which, with the passage of time and/or the giving of
notice, would constitute an Event of Default under the Loan Documents.



 
(d)
Since the Closing Date, no event has occurred that has had or could reasonably
be expected to have a Material Adverse Effect on Borrower, the Business, the
Guarantor or the Property.



 
(e)
Borrower is in compliance with the covenants contained in Section 6 of the
Credit Agreement as demonstrated by the calculation of such covenants below. In
calculating the covenants below, the Debt Service Coverage Ratio and the Lease
Adjusted Leverage Ratio will be modified so that calculation of such ratios will
not include results from Businesses open for a period of less than twelve (12)
months.  In addition all figures for Businesses in their second (2nd) year of
operation will be adjusted so that such figures are tested on annualized basis
rather than a trailing twelve (12) month basis.

 
 
 

--------------------------------------------------------------------------------

 


DEFINITIONS


Debt Service Covenant:


Borrower shall cause to be maintained as of the end of each fiscal quarter a
Debt Service Coverage Ratio for the trailing twelve (12) month period of greater
than or equal to 1.20 to 1.0.


Lease Adjusted Leverage Ratio Covenant (quarterly basis):


Borrower shall not cause the Lease Adjusted Leverage Ratio of Borrower on a
consolidated basis to be greater than the Applicable Ratio, said ratio to be
tested on a quarterly basis for the trailing twelve (12) month
period.  “Applicable Ratio” shall mean 5.75:1.00 for calculations made on or
before December 31, 2010; 5.50:1.00 for calculations made on or before
December 31, 2011; and 5.00:1.00 for calculations made thereafter.
 
 
 

--------------------------------------------------------------------------------

 
 
CALCULATIONS
 


Debt Service Coverage Ratio
 

(a)  EBITDA (on a consolidated basis, net of extraordinary gains and losses,
calculated on a trailing twelve (12) month period)        
(b)  PLUS:  pre-opening costs       (c)  LESS: cash taxes         (d)  LESS:
maintenance capital expenditures ($10,000 per store per year open more than 12
months)         (e)  LESS: distributions              (A)  Subtotal (a) plus (b)
minus (c) minus (d) minus (e)              (B) Interest Expense and Principal
Payments of Indebtedness                  Debt Service Coverage Ratio:  (A)
divided by (B)     




 
Maximum Lease Adjusted Leverage Ratio



(1) Total Funded Debt, adjusted for New Unit Development (including pro rata
advances under the DLOC Loan Inter-Affiliate Loans and Real Estate debt)       
    (2) Third Party Rent for the twelve (12) month period ending on such date
multiplied by eight (8)          (A) Subtotal (1) plus (2)          (B)
EBITDAR = EBITDA + Third Party Rent for the twelve (12) month period ending on
such date        Maximum Lease Adjusted Leverage Ratio:  (A) divided by
(B)        

 
 

          Date:        ,        a                       
By:
          Name:            Title:                 

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1
 
FRANCHISE AGREEMENTS
 
Franchisee
Location
Effective Date
Initial
 Term
Renewal
Terms
Flyer Enterprises, Inc.
44671 Mount Road
Sterling Heights, MI 48314
 
Jan. 29, 2009
5
5
Anker, Inc.
3190 West Silver Lake Road
Fenton, MI 48430
 
Oct. 10, 2000
10
10
TMA Enterprises of Novi, Inc.
44375 12 Mile Road
Novi, MI 48375
 
Oct. 23, 2001
10
10
AMC Grand Blanc, Inc.
5251 Trillium Circle Avenue #102
Grand Blanc, MI 48439
 
March 26, 2007
20
10, 5
AMC Petoskey, Inc.
2180 Anderson Road, Suite 110
Petoskey, MI 49770
 
June 11, 2007
20
10, 5
AMC Troy, Inc.
1873 East Big Beaver Road
Troy, MI 48083
 
Nov. 5, 2007
20
10, 5
AMC Flint, Inc.
G-3192 South Linden Road
Flint, MI 48507
 
July 7, 2008
20
10, 5
AMC Port Huron, Inc.
4355 24th Avenue, Suite 1
Port Huron, MI 48059
 
July 7, 2008
20
10, 5
AMC Chesterfield, Inc.
51364 Gratiot Avenue
Chesterfield Township, MI 48051
 
Oct. 20, 2009
20
10, 5
AMC Marquette, Inc.
2492 US Highway 41 West
Marquette, MI 49855
 
Oct. 20, 2009
20
10, 5
MCA Enterprises Brandon, Inc.
2055 Badlands Drive
Brandon, FL 33511
 
July 18, 2003
20
10, 5
AMC North Port, Inc.
4301 Aiden Lane
North Port, FL 34287
 
Sept. 28, 2006
20
10, 5
AMC Riverview, Inc.
10607 Big Bend Road
Riverview, FL 33579
 
Sept. 28, 2006
20
10, 5
Berkley Burgers, Inc.
2972 Coolidge Highway
Berkley, MI  48072
 
NONE
   
Troy Burgers, Inc.
26062 Novi Road
Novi, MI  48375
 
NONE
   
Ann Arbor Burgers, Inc.
859 W. Eisenhower Parkway
Ann Arbor, MI  48103
 
NONE
   

 
 
 

--------------------------------------------------------------------------------

 
 
Franchisee
Location
Effective Date
Initial
Term
Renewal
Terms
AMC Traverse City, Inc.
3480 South Airport Road West
Garfield township, MI  49684
 
     
Brighton Burgers, Inc.
110 East Grand River
Brighton, MI  48116
 
NONE
   
Cascade Burgers Real Estate, Inc.
 
 
NONE
   
Cascade Burgers, Inc.
 
 
NONE
   
East Lansing Burgers, Inc.
 
       
Bearcat Enterprises, Inc.
 
       
TMA Enterprises of Ferndale, LLC
280 West Nine Mile Road
Ferndale, MI 48220
 
Sept. 29, 2004
15
10, 5
AMC Warren, LLC
29287 Mound Road
Warren, MI 48092
 
Feb. 13, 2006
20
10, 5
Buckeye Group, LLC
13416 Boyette Road
Lithia, FL
 
Oct. 18, 2004
15
10, 5
Buckeye Group II, LLC
4067 Clark Road
Sarasota, FL 34238
 
July 8, 2005
20
10, 5
AMC Lakeland, Inc.
 
       
AMC Sarasota, Inc.
 
       
AMC Ft. Myers, Inc.
9390 Dynasty Dr., #101
Ft. Myers, FL  33905
 
     


 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1(d)(iii)
 
ADDITIONAL TERMS AFFECTING LIBOR RATE LOAN




1.           Voluntary Prepayment of the LIBOR Rate Loan.  When classified as a
LIBOR Rate Loan, the Loan may be prepaid upon the terms and conditions set forth
herein.  Borrower acknowledges that additional obligations may be associated
with any such prepayment under the terms and conditions of any applicable
Hedging Contracts.  Borrower shall give Lender, no later than 10:00 a.m., New
York City time, at least four (4) Business Days notice of any proposed
prepayment of the LIBOR Rate Loan, specifying the proposed date of payment and
the principal amount to be paid.  Each partial prepayment of the principal
amount of the LIBOR Rate Loan shall be in an integral multiple of $10,000 and
accompanied by the payment of all charges outstanding on the LIBOR Rate Loan
(including the LIBOR Breakage Fee) and of all accrued interest on the principal
repaid to the date of payment.


2.           LIBOR Breakage Fee.  Upon any prepayment of a LIBOR Rate Loan on
any day that is not the last day of the relevant Interest Period (regardless of
the source of such prepayment and whether voluntary, by acceleration or
otherwise), Borrower shall pay an amount (“LIBOR Breakage Fee”), as calculated
by Lender, equal to the amount of any losses, expenses and liabilities
(including without limitation any loss of margin and anticipated profits) that
Lender may sustain as a result of such default or payment.  Borrower
understands, agrees and acknowledges that:  (i) Lender does not have any
obligation to purchase, sell and/or match funds in connection with the use of
the LIBOR Rate as a basis for calculating the rate of interest on a LIBOR Rate
Loan, (ii) the LIBOR Rate may be used merely as a reference in determining such
rate, and (iii) Borrower has accepted the LIBOR Rate as a reasonable and fair
basis for calculating the LIBOR Breakage Fee and other funding losses incurred
by Lender.  Borrower further agrees to pay the LIBOR Breakage Fee and other
funding losses, if any, whether or not Lender elects to purchase, sell and/or
match funds.


3.           LIBOR Rate Lending Unlawful.  If Lender shall determine (which
determination shall, upon notice thereof to Borrower be conclusive and binding
on Borrower) that the introduction of or any change in or in the interpretation
of any law, rule, regulation or guideline, (whether or not having the force of
law) makes it unlawful, or any central bank or other governmental authority
asserts that it is unlawful, for Lender to make, continue or maintain the Loan
as, or to convert the Loan into, a LIBOR Rate Loan, then any such LIBOR Rate
Loan shall, upon such determination, forthwith be suspended until Lender shall
notify Borrower that the circumstances causing such suspension no longer exist,
and all LIBOR Rate Loans of such type shall automatically convert into Prime
Rate Loans at the end of the then current Interest Periods with respect thereto
or sooner, if required by such law and assertion.


4.           Increased Costs.  If, on or after the date hereof, the adoption of
any applicable law, rule or regulation or guideline (whether or not having the
force of law), or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by Lender with any request or directive (whether or not having the force of law)
of any such authority, central bank or comparable agency:
 

  (a)
shall impose, modify or deem applicable any reserve, special deposit or similar
requirement (including, without limitation, any such requirement imposed by the
Board of Governors of the Federal Reserve System of the United States) against
assets of, deposits with or for the account of, or credit extended by, Lender or
shall impose on Lender or on the London interbank market any other condition
affecting the LIBOR Rate Loan or its obligation to make the LIBOR Rate Loan; or

 
 
 

--------------------------------------------------------------------------------

 



 

 
(b)
shall impose on Lender any other condition affecting the LIBOR Rate Loan or its
obligation to make the LIBOR Rate Loan,

 



and the result of any of the foregoing is to increase the cost to Lender of
making or maintaining the Loan as a LIBOR Rate Loan, or to reduce the amount of
any sum received or receivable by Lender under this Agreement with respect
thereto, by an amount deemed by Lender to be material, then, within fifteen (15)
days after demand by Lender, Borrower shall pay to Lender such additional amount
or amounts as will compensate Lender for such increased cost or reduction.
 
5.           Increased Capital Costs.  If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law) of any court, central bank, regulator or other
governmental authority affects or would affect the amount of capital required or
expected to be maintained by Lender, or person controlling Lender, and Lender
determines (in its sole and absolute discretion) that the rate of return on its
or such controlling person’s capital as a consequence of its commitments or the
Loan made by Lender is reduced to a level below that which Lender or such
controlling person could have achieved but for the occurrence of any such
circumstance, then, in any such case upon notice from time to time by Lender to
Borrower, Borrower shall immediately pay directly to Lender additional amounts
sufficient to compensate Lender or such controlling person for such reduction in
rate of return.  A statement of Lender as to any such additional amount or
amounts (including calculations thereof in reasonable detail) shall, in the
absence of manifest error, be conclusive and binding on Borrower.  In
determining such amount, Lender may use any method of averaging and attribution
that it (in its sole and absolute discretion) shall deem applicable.
 
6.           Taxes.  All payments by Borrower of principal of, and interest on,
the LIBOR Rate Loan and all other amounts payable hereunder shall be made free
and clear of and without deduction for any present or future income, excise,
stamp or franchise taxes and other taxes, fees, duties, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
franchise taxes and taxes imposed on or measured by Lender’s net income or
receipts (such non-excluded items being called “Taxes”).  In the event that any
withholding or deduction from any payment to be made by Borrower hereunder is
required in respect of any Taxes pursuant to any applicable law, rule or
regulation, then Borrower will
 

 
(a)
pay directly to the relevant authority the full amount required to be so
withheld or deducted;



 

 
(b)
promptly forward to Lender an official receipt or other documentation
satisfactory to Lender evidencing such payment to such authority; and

 

 
(c)
pay to Lender such additional amount or amounts as is necessary to ensure that
the net amount actually received by Lender will equal the full amount Lender
would have received had no such withholding or deduction been required.

 
Moreover, if any Taxes are directly asserted against Lender with respect to any
payment received by Lender hereunder, Lender may pay such Taxes and Borrower
will promptly pay such additional amount (including any penalties, interest or
expenses) as is necessary in order that the net amount received by Lender after
the payment of such Taxes (including any Taxes on such additional amount) shall
equal the amount Lender would have received had not such Taxes been asserted.
 
 
 

--------------------------------------------------------------------------------

 
 
If Borrower fails to pay any Taxes when due to the appropriate taxing authority
or fails to remit to Lender the required receipts or other required documentary
evidence, Borrower shall indemnify Lender for any incremental Taxes, interest or
penalties that may become payable by Lender as a result of any such failure.
 
7.           Unavailability of LIBOR Rate.  In the event that Borrower shall
have requested a LIBOR Rate Loan and Lender, in its sole discretion, shall have
determined that U.S. dollar deposits in the relevant amount and for the relevant
LIBOR Interest Period are not available to Lender in the London interbank
market; or by reason of circumstances affecting Lender in the London interbank
market, adequate and reasonable means do not exist for ascertaining the LIBOR
Rate applicable to the relevant LIBOR Interest Period; or the LIBOR Rate no
longer adequately and fairly reflects Lender’s cost of funding loans, upon
notice from Lender to Borrower the obligations of Lender under this Agreement to
make or continue any loans as, or to convert any loans into, LIBOR Rate Loans of
such duration shall forthwith be suspended until Lender shall notify Borrower
that the circumstances causing such suspension no longer exist.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2
 
LEASE AGREEMENTS
 
Tenant
Location
Landlord
Approx. Expire Date (without exercise of options)
Flyer Enterprises, Inc.
44671 Mound Rd.
Sterling Heights, MI 48314
 
AIG Baker Sterling Heights, LLC
 
December 2009
Anker, Inc
3190 Silver Lake Rd.
Fenton, MI 48430
 
Terra Management Company
 
March 2011
TMA Enterprises of Novi, Inc
44375 Twelve Mile Rd.
Novi, MI 48377
 
PLC Novi West Development, LLC
 
April 2014
AMC Grand Blanc, Inc.
8251 Trillium Circle Ave.
Suite 102
Grand Blanc, MI 48439
 
Trillim Circle, LLC
January/February 2018
AMC Petoskey, Inc.
2180 Anderson Rd.
Ste. 110
Petoskey, MI 49770
 
Petoskey Investment Group, LLC
August/September 2018
AMC Troy, Inc.
1873 E. Big Beaver Rd.
Troy, MI 48083
 
Troy Sports Center LLC
March, 2018
AMC Flint, Inc.
G-3192 South Linden Road
Flint, MI 48507
 
Ramco-Gershenson Properties, L.P.
 
January/February 2019
AMC Port Huron, Inc.
4355 24th Avenue
Ste. 1
Port Huron, MI 48059
 
Walter Sparling and Mary L. Sparling
August/September 2018
AMC Chesterfield, Inc.
51364 Gratiot Avenue
Chesterfield, MI  48501
 
Chesterfield Development Company, LLC
 
____ 2020
AMC Marquette, Inc
2492 U.S. Highway 41 West
Marquette, MI
 
Centrup Hospitality, LLC
_____ 2025
MCA Enterprises Brandon, Inc.
2055 Badlands Drive
Brandon, FL 33511
 
Florida Wings Group, LLC
August/September 2024
AMC North Port, Inc.
4301 Aidan Lane
North Port, FL 34287
 
North Port Gateway, LLC
June/July/August 2016
AMC Riverview, Inc
10607 Big Bend Rd.
Riverview, FL 33579
 
Shoppes of Southbay, LLC
August/September/October 2016
Berkley Burgers, Inc.
2972 Coolidge Highway
Berkley, MI 48072
 
TM Apple Co., LLC
January/February 2023
Troy Burgers, Inc.
26062 Novi Road
Novi, MI  48375
 
Novi Town Center Investors, LLC
April/May 2020

 
 
 

--------------------------------------------------------------------------------

 
 
Ann Arbor Burgers, Inc.
859 W. Eisenhower Parkway
Ann Arbor, MI 48103
 
8600 Associates Limited Partnership
 
April/May 2018
AMC Traverse City, Inc.
 
3480 South Airport Road West
Garfield Township, MI  49684
   
Brighton Burgers, Inc.
 
110 East Grand River
Brighton, MI  48116
   
Cascade Burgers Real Estate, Inc.
 
 
NONE
NONE
Cascade Burgers, Inc.
 
     
East Lansing Burgers, Inc.
 
     
Bearcat Enterprises, Inc.
 
     
TMA Enterprises of Ferndale, LLC
 
280 W. Nine Mile Rd.
Ferndale, MI 48220
Basco Enterprises, Inc.
December 2014
AMC Warren, LLC
29287 Mound Rd.
Warren, MI 48092
 
Grand/Sakwa Warren Commercial Parcel D LLC
 
April/May 2016
Buckeye Group, LLC
13416 Boyette Rd.
Riverview, FL 33569
 
River Springs, LLC
February, 2017
Buckeye Group II, LLC
4067 Clark Rd
Sarasota, FL 34238
 
Bullseye Properties, Inc.
June/July 2015
AMC Lakeland, Inc.
 
     
AMC Sarasota, Inc.
 
     
AMC Ft. Myers, Inc.
 
9390 Dynasty Dr., #101
Ft. Myers, FL  33905
   

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3
 
PROPERTIES
 
Flyer Enterprises, Inc.  #3065
44671 Mound Rd.
 
Sterling Heights, MI 48314
 
Anker, Inc.  #3101
3190 Silver Lake Rd.
 
Fenton, MI 48430
 
TMA Enterprises of Novi, Inc.  #3130
44375 Twelve Mile Rd.
 
Novi, MI 48377
 
AMC Grand Blanc, Inc.  #3383
8251 Trillium Circle Ave.
 
Suite 102
 
Grand Blanc, MI 48439
 
AMC Petoskey, Inc.  #3360
2180 Anderson Rd., Ste. 110
 
Petoskey, MI 49770
 
AMC Troy, Inc.  #3407
1873 E. Big Beaver Rd.
 
Troy, MI 48083
 
AMC Flint, Inc. #3441
G-3192 South Linden Road
 
Flint, MI 48507
 
AMC Port Huron, Inc. #3442
4355 24th Avenue, Ste. 1
 
Port Huron, MI 48059
 
AMC Chesterfield, Inc. # 3505
51364 Gratiot Avenue
 
Chesterfield, MI  48501
 
AMC Marquette, Inc. # 3508
2492 U.S. Highway 41 West
 
Marquette, MI
 
MCA Enterprises Brandon, Inc.  #3189
2055 Badlands Drive
 
Brandon, FL 33511
 
AMC North Port, Inc. #3341
4301 Aidan Lane
 
North Port, FL 34287
 
AMC Riverview, Inc.  #3345
10607 Big Bend Rd.
 
Riverview, FL 33579
 
Berkley Burgers, Inc.
2972 Coolidge Highway
 
Berkley, MI 48072
 
Troy Burgers, Inc.
26062 Novi Road
 
Novi, MI  48375
 
Ann Arbor Burgers, Inc.
859 W. Eisenhower Parkway
 
Ann Arbor, MI 48103
 
AMC Traverse City, Inc.
3480 South Airport Road West
 
Garfield Township, MI  49684

 
 
 

--------------------------------------------------------------------------------

 
 
Brighton Burgers, Inc.
110 East Grand River
 
Brighton, MI  48116
 
Cascade Burgers Real Estate, Inc.
     
Cascade Burgers, Inc.
     
East Lansing Burgers, Inc.
     
Bearcat Enterprises, Inc.
     
TMA Enterprises of Ferndale, LLC  #3239
280 W. Nine Mile Rd.
 
Ferndale, MI 48220
 
   
AMC Warren, LLC  #3312
29287 Mound Rd.
 
Warren, MI 48092
 
Buckeye Group, LLC  #3254
13416 Boyette Rd.
 
Riverview, FL 33569
 
Buckeye Group II, LLC  #3269
4067 Clark Rd.
 
Sarasota, FL 34238
 
AMC Lakeland, Inc.
     
AMC Sarasota, Inc.
     
AMC Ft. Myers, Inc.
9390 Dynasty Dr., #101
 
Ft. Myers, FL  33905

 